 1 TIONNA DOLIN (SBN 299010)
    e-mail: tdolin@slpattorney.com
 2 CINELA AZIZ (SBN 318192)
    e-mail: caziz@slpattorney.com
 3 STRATEGIC LEGAL PRACTICES
   A PROFESSIONAL CORPORATION
 4 1840 Century Park East, Suite 430
   Los Angeles, California 90067
 5 Telephone: (310) 929-4900
   Facsimile: (310) 943-3838
 6
   Attorneys for Plaintiffs
 7 SISSY XUE formerly known as FUYU XUE and LENNY
   LAU
 8
   STEPHEN H. DYE (SBN 104385)
 9 e-mail: sdye@schnader.com
   CHARLES F. HARLOW (SBN 200702)
10 e-mail: charlow@schnader.com
   SCHNADER HARRISON SEGAL & LEWIS LLP
11 650 California Street, Suite 1900
   San Francisco, California 94108-2736
12 Telephone: (415) 364-6700
   Facsimile: (415) 364-6785
13
   Attorneys for Defendants
14 FORD MOTOR COMPANY and PERRY FORD OF
   POWAY
15

16                           UNITED STATES DISTRICT COURT

17                    FOR THE NORTHERN DISTRICT OF CALIFORNIA

18

19 SISSY XUE formerly known as FUYU XUE         Case No. 5:19-cv-07409-BLF
   and LENNY LAU,
20
                          Plaintiffs,           [PROPOSED] ORDER GRANTING JOINT
21                                              STIPULATION REMANDING TO
          vs.                                   SUPERIOR COURT OF THE STATE OF
22                                              CALIFORNIA FOR THE COUNTY OF
   FORD MOTOR COMPANY; PERRY                    SANTA CLARA FROM UNITED STATES
23 FORD OF POWAY; and DOES 1                    DISTRICT COURT
   through 10, inclusive,
24                                              DEMAND FOR JURY TRIAL
                          Defendants.
25                                              State Action Filed:    October 7, 2019
                                                Trial Date:            None assigned
26
27

28

                                                                 Case No. 5:19-cv-07409-BLF
     [Proposed] Order Remanding to Santa Clara County Superior Court from U.S. District Court
 1                                        [PROPOSED] ORDER
 2          The Court, having considered the Joint Stipulation of Plaintiffs SISSY XUE formerly
 3 known as FUYU XUE and LENNY LAU Defendants FORD MOTOR COMPANY and

 4 PERRY FORD OF POWAY to allow Plaintiffs’ action to be remanded from the United States

 5 District Court for the Northern District of California to the Superior Court of the State of

 6 California for the County of Santa Clara; and,

 7          Upon finding that good cause exists, this Court issues the following order:
 8          1.       Plaintiffs’ action shall be REMANDED to the Superior Court of the State of
 9                   California for the County of Santa Clara.
10

11 PURSUANT TO STIPULATION, IT IS SO ORDERED.

12

13

14 Dated:        December 30, 2019
                                                                Beth Labson Freeman
15                                                         Judge, United State District Court
16

17

18

19

20

21

22

23

24

25

26
27

28

                                               1                 Case No. 5:19-cv-07409-BLF
     [Proposed] Order Remanding to Santa Clara County Superior Court from U.S. District Court
 1
                               CERTIFICATE OF SERVICE

 2           I, the undersigned, declare that I am over the age of 18 and am not a party to
 3   this action. I am employed in the City of Los Angeles, California; my business
 4   address is Strategic Legal Practices, 1840 Century Park East, Suite 430, Los
 5   Angeles, CA 90067.
 6
             On the date below, I served a copy of the foregoing document entitled:
 7
     [PROPOSED] ORDER GRANTING JOINT STIPULATION REMANDING
 8
      TO SUPERIOR COURT OF THE STATE OF CALIFORNIA FOR THE
 9
        COUNTY OF SANTA CLARA FROM UNITED STATES DISTRICT
10
                                            COURT
11
                        on the interested parties in said case as follows:
12

13                                  Served Electronically
                              Via the Court’s CM/ECF System
14

15
          I declare under penalty of perjury under the laws of the United States of
16
     America that the foregoing is true and correct. I declare that I am employed in
17
     the office of a member of the Bar of this Court, at whose direction the service was
18
     made. This declaration is executed in Los Angeles, California on December 27,
19
     2019.
20                                                  /s/ Cinela Aziz
                                                     Cinela Aziz
21                                                  Attorney for Plaintiffs
22

23

24

25

26

27

28
                                               Page 1
                                     CERTIFICATE OF SERVICE
